DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on September 19th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19th, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimran (2016/0235418).
Regarding claim 1, Mimran discloses a surgical tool assembly (abstract) comprising:
	a first component (member 22 – fig.1);
	a second component (actuator 14 – fig.1);
	a tracker device connected at least to the first component (member includes a navigation component – [0048]);
	a quick connect system for releasably connecting the first component to the second component, the quick connect system including a male and female engagement (socket 18 and/or member 22 comprise a quick release configuration – [0037]), a latch mechanism for latching the first component to the second component, and complementary features on the first component and on the second component to ensure a planned positional alignment between the first component and the second component upon latching of the male and female engagement, for tracking of the second component with the tracker device (actuator rotates shaft and retains fitting therewith via an engagement member – [0039]).
	Regarding claim 2, Mimran discloses wherein the second component defines a receptacle for receiving a portion of the first component in the male and female engagement (socket 18 – fig.1).
	Regarding claim 3, Mimran discloses wherein the complementary features including at least one socket on one of the components, and at least one penetrating component on the other of the components (fitting 36 is connected with socket 18 – [0040], fig.1).
	Regarding claim 8, Mimran discloses wherein the latch mechanism opposes a biasing force against a penetration in the male and female engagement of the first component and the second component, the biasing force being axially against a direction of the penetration (via biasing member – [0037]).
Regarding claim 9, Mimran discloses wherein the latch mechanism opposes a biasing force against a penetration in the male and female engagement of the first component and the second component, the biasing force being transverse against a direction of the penetration (via biasing member – [0037]).
Regarding claim 10, Mimran discloses including a pair of detents on opposite sides of the male and female engagement to pinch release the latching of the male and female engagement (quick release configuration via detents – [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimran (2016/0235418) in view of Kappel et al (2012/0150155).
Regarding claim 4, Mimran discloses the invention substantially as claimed, but fails to explicitly disclose wherein the at least one socket is on the first component.
However, Kappel et al teach in the same medical field of endeavor, wherein the at least one socket is on the first component (the ball and the socket may be interchanged – [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the socket of Mimran et al with the at least one socket is on the first component as it is well understood in the art that the ball and socket may be interchanged to accomplish the same function of connecting two components. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimran (2016/0235418) in view of Bankiewicz et al (WO2019/018342).
Regarding claim 5, Mimran discloses wherein the at least one penetrating component has a spherical portion (a spheroidal joint connection – [0043]), but fail to explicitly disclose the socket has a truncated sphere geometry.
However, Bankiewicz et al teach in the same medical field of endeavor, the socket has a truncated sphere geometry (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spherical portion of Mimran with the socket has a truncated sphere geometry of Bankiewicz et al as it would provide a known configuration of a male and female connector to provide coupling of two components.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimran (2016/0235418) in view of Hares et al (CN 108366840).
Regarding claims 6 and 7, Mimran discloses the mating part includes an angled connection (claim 8), but fail to explicitly disclose wherein the at least one penetrating component has a frusto-conical portion, and the socket has a complementary geometry, and wherein the frusto-conical portion has a slanted end surface.
However, Hares et al teach in the same medical field of endeavor, wherein the at least one penetrating component has a frusto-conical portion, and the socket has a complementary geometry (fig.2B).
It would have been obvious to one of ordinary skill in the art to modify the angled connection of Mimran with the frusto-conical portion and socket has a complementary geometry of Hares et al to form a frusto-conical portion with a slanted end surface as it would provide mechanical engagement of the first and second components.
Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimran (2016/0235418) in view of Morgan et al (2019/0357986).
Regarding claims 11 and 13-16, Mimran discloses the surgical instrument includes robotic control ([0027]).  Mimran fails to disclose wherein the first component is a registration pointer, wherein the tracker device is an optical tracker, wherein the first component is a robotic arm, and wherein the second component is a tool manipulated by the robotic arm.
However, Morgan et al teach in the same medical field of endeavor, wherein the first component is a registration pointer (navigation pointer P – [0046]), wherein the tracker device is an optical tracker (optical sensors – [0036]), wherein the first component is a robotic arm, and wherein the second component is a tool manipulated by the robotic arm (robotic manipulator 56, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surgical apparatus, tracking device and robotic control of Mimran with a registration pointer, optical tracker and manipulation by a robotic arm of Morgan et al as it would provide automated control of the surgical instrument navigation.
Regarding claim 12, Mimran discloses wherein the second component is a surface digitizer device (sensor communicates with a digitizer control unit – [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793